t c memo united_states tax_court boyd j black and janice c black petitioners v commissioner of internal revenue respondent docket no filed date p-h borrowed against a life_insurance_policy but failed to repay the loans the policy was terminated and the loans were satisfied by policy proceeds and extinguished r contends that the amount_realized upon termination of the policy includes both loan principal and capitalized_interest ps contend that the amount_realized includes only loan principal held capitalized_interest that accrued on p-h’s loans against his life_insurance_policy is includible in determining the gross distribution and the taxable_amount arising from the termination of the policy held further ps are liable for the sec_6662 accuracy- related penalty boyd j black and janice c black pro sese s mark barnes for respondent memorandum opinion armen special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 and d on the basis of a substantial_understatement_of_income_tax after concessions by petitioners the issues for decision are as follows whether capitalized_interest in respect of policy_loans is part of the amount received by petitioners upon termination of a life_insurance_contract we hold that it is and whether petitioners are liable for the accuracy-related_penalty under sec_6662 and d we hold that they are all section references are to the internal_revenue_code code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are expressed in whole dollars without regard to cents petitioners concede that they received a taxable_distribution of dollar_figure from northwestern mutual life_insurance co in respect of a life_insurance_policy other than the life_insurance_policy that is at issue herein petitioners also concede that they are liable for tax on a taxable_distribution of dollar_figure as well as the proportional sec_6662 penalty arising from the termination of the life_insurance_policy that is at issue herein adjustments made in the notice_of_deficiency that are purely mechanical in nature are not in issue and will be resolved on the basis of petitioners’ concessions and the court’s disposition of the disputed substantive issue background this case was submitted fully stipulated under rule we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of utah at the time that the petition was filed in petitioner boyd j black was employed as an attorney petitioner janice c black was a homemaker who also had a modest proprietorship involving crafts and sewing that reported its income on a schedule c profit or loss from business in date mr black acquired an insurance_policy on his life from northwestern mutual life_insurance co northwestern the policy was a so- called whole life policy having both cash_value and loan features under the terms of the policy mr black was permitted to borrow against the policy in an amount not in excess of its cash_value in that regard the policy provided that policy debt consisted of all outstanding loans and accrued interest and that unpaid interest would be added to loan principal the policy also provided that mr black could surrender the policy and receive as a distribution the cash_value of the policy minus any outstanding policy debt finally the policy provided that it would terminate if policy debt were to equal or exceed the cash_value over time mr black borrowed dollar_figure against the policy in addition interest due on each loan accrued at a specified annual percentage rate pursuant to the terms of the policy mr black did not repay the loans in date the policy was terminated upon termination the outstanding loans were satisfied by policy proceeds and extinguished at that time the combined balance of the loans including principal and interest was dollar_figure and mr black’s investment_in_the_contract in the form of aggregate premiums_paid was dollar_figure northwestern issued to mr black a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reflecting a gross distribution of dollar_figure and a taxable_amount of dollar_figure the latter amount represented the difference between the combined balance of the loans at the time that the policy was terminated ie dollar_figure and mr black’s investment_in_the_contract ie dollar_figure petitioners self-prepared and timely filed their federal_income_tax return reporting a total_tax due of dollar_figure they did not report any part of the taxable_income reflected on the form 1099-r that had been issued by northwestern nor did they acknowledge on their return either such form or any aspect of the termination of the life_insurance_policy or even the policy itself during the summer of petitioners prepared a form 1040x amended u s individual_income_tax_return for amended_return and provided it to respondent in early date the amended_return reflected an increase in income of dollar_figure attributable to the difference between the principal of the loans petitioners received from northwestern totaling dollar_figure less the amount of premiums_paid to northwestern totaling dollar_figure the amended_return reported a total_tax of dollar_figure which reflects the total_tax due on their original return plus the additional tax due on the basis of the increase in taxable_income petitioners enclosed a check for dollar_figure for tax on the increased income reported on the amended_return however the amended_return was not accepted or otherwise processed by respondent nor was the additional tax assessed nevertheless the check was cashed and dollar_figure was credited to petitioners’ account in date respondent issued petitioners a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 and d the deficiency and penalty were determined without regard to the amended_return petitioners timely filed a petition for redetermination i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 cf sec_6201 sec_7491 the submission of a case under rule does not alter the taxpayer’s burden_of_proof rule b see 95_tc_82 aff’d 943_f2d_22 8th cir as presented by the parties and on the basis of the stipulated facts the substantive issue in this case is legal and not factual therefore the burden_of_proof does not inform our analysis of such issue kleber v commissioner tcmemo_2011_233 sanders v commissioner tcmemo_2010_279 however insofar as the penalty issue may present factual issues infirmities in the record redound to petitioners’ detriment see rule b 136_tc_585 in a fully stipulated case submitted under rule involving liability for the accuracy-related_penalty gaps in the we note that apart from the legal issue presented herein petitioners do not dispute the accuracy of the form 1099-r issued by northwestern therefore sec_6201 does not apply evidentiary record negatively affected the taxpayers because they bore the burden of proving that they had reasonable_cause under sec_6664 in omitting income from their return ii life_insurance_contract the parties agree that the taxable_amount of the gross distribution that arose because of the termination of the northwestern life_insurance_policy does not include mr black’s investment_in_the_contract of dollar_figure the parties further agree that the taxable_amount of such distribution takes into account the principal_amount of mr black’s outstanding loans totaling dollar_figure respondent contends that the taxable_amount also takes into account capitalized_interest whereas petitioners contend that it does not therefore the central issue of this case is whether capitalized_interest is includible in determining the gross distribution and the taxable_amount that arose from the termination of the northwestern life_insurance_policy a sec_61 and sec_72 gross_income includes all income from whatever source derived sec_61 sec_61 lists specific forms of gross_income including income from life_insurance contracts and income_from_discharge_of_indebtedness sec_61 for federal_income_tax purposes mr black’s life_insurance_policy loans were true loans see mcgowen v commissioner tcmemo_2009_285 wl aff’d 438_fedappx_686 10th cir see also atwood v commissioner tcmemo_1999_61 wl the insurance_policy included terms for an interest rate on amounts borrowed against the policy which is indicative of bona_fide debt see mcgowen v commissioner wl at citing 55_tc_896 aff’d 464_f2d_479 5th cir 44_tc_660 and 35_tc_1083 pursuant to the policy’s terms amounts borrowed as well as interest on these amounts reflected bona_fide loans which were collateralized by the policy’s value see sanders v commissioner tcmemo_2010_279 consequently petitioners would not have had to recognize these loan proceeds as taxable_income upon receipt see 493_us_203 461_us_300 because they were obliged to repay the loans to northwestern see commissioner v tufts u s pincite when an insurance_policy is terminated and all or part of the proceeds are used to satisfy a loan against the policy the transaction is treated as if the taxpayers received the proceeds and applied them against the outstanding loan see mcgowen v commissioner tcmemo_2009_285 atwood v commissioner tcmemo_1999_61 see also brown v commissioner tcmemo_2011_83 wl aff’d 693_f3d_765 7th cir barr v commissioner tcmemo_2009_250 the tax treatment of a distribution from a life_insurance_contract before the death of the insured is governed by sec_72 brown v commissioner 2011wl at as relevant herein an amount received in connection with a life_insurance_contract that is not received as an annuity generally constitutes gross_income to the extent that the amount received exceeds the investment in the insurance_contract sec_72 a c feder v commissioner tcmemo_2012_10 wl at the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent such amounts were excludable from gross_income sec_72 feder v commissioner wl at n sec_1_72-6 income_tax regs b inclusion of capitalized_interest mr black’s insurance_policy by its own terms treated the policy_loans including capitalized_interest as bona_fide indebtedness the capitalized_interest on these loans is properly treated as part of the principal of this indebtedness see 86_tc_655 advances for interest that were added to the nonrecourse mortgage principal pursuant to the terms of the mortgage constituted a true debt obligation aff’d 856_f2d_1169 8th cir see also sanders v commissioner tcmemo_2010_279 capitalized_interest is includible in determining the amount of a taxpayer’s gross distribution when an insurance_policy is terminated in this regard atwood v commissioner wl at states as follows the taxpayers’ insurance contracts by their terms treated the policy_loans including capitalized_interest as bona_fide indebtedness for federal_income_tax purposes their policy_loans constituted true loans rather than cash advances and were not taxable_distributions when received the capitalized_interest on these loans is properly treated as part of the principal of this indebtedness when the taxpayers’ policies terminated their policy_loans including capitalized_interest were charged against the available proceeds at that time this satisfaction of the loans had the effect of a pro tanto payment of the policy proceeds to petitioners and constituted income to them at the time a contrary result would permit policy proceeds including previously untaxed investment returns to escape tax altogether and finds no basis in the law emphasis added fn ref and citations omitted in the instant case mr black owned a life_insurance_policy with northwestern he took out loans against the policy in date the policy terminated the termination of the policy gave rise to a gross distribution of dollar_figure a portion of which was applied to both the loan principal and capitalized_interest at the time that the policy was terminated mr black’s investment_in_the_contract was dollar_figure which portion of the gross distribution was nontaxable see sec_72 but the balance of the gross distribution or dollar_figure constitutes taxable_income see atwood v commissioner tcmemo_1999_61 see also brown v commissioner tcmemo_2011_83 mcgowen v commissioner wl at t he distributed policy proceeds attributed to the return on investments must be taxed since the accruals on the investments were not previously taxed untaxed accrual on an investment is often referred to as inside_buildup c discharge_of_indebtedness petitioners appear to argue that the termination of the life_insurance_policy gave rise to a discharge_of_indebtedness a discharge_of_indebtedness occurs when the debtor is no longer legally required to satisfy his debt either in part or in full caton v commissioner tcmemo_1995_80 wl at see also 499_us_573 on the basis of the facts presented the court cannot characterize the source of petitioners’ income as derived from the discharge_of_indebtedness see mcgowen v commissioner wl at the record indicates that the loans to mr black were not discharged rather they were extinguished after northwestern applied the cash_value of the insurance_policy toward the debt owed by mr black see id at the insurance_policy itself was the sole collateral from which northwestern could seek repayment of the amount mr black had borrowed consequently the insurance_policy mandated the termination of the insurance_policy once the amount borrowed against the policy equaled or exceeded the cash_surrender_value even if the income received by petitioners were discharge_of_indebtedness income petitioners have not alleged that any exception under sec_108 applies to exclude the amount from gross_income therefore the amount would be includible in income under sec_61 and subject_to tax however this issue is moot because petitioners’ debts were not discharged but rather extinguished and thus petitioners’ income was not from discharge_of_indebtedness iii accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite in the instant case respondent’s notice_of_deficiency determines the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax see sec_6662 here the understatement of dollar_figure is substantial because it exceeds dollar_figure and is greater than of the tax required to be shown on petitioners’ return consequently respondent has carried his burden of production as a result petitioners now bear the burden to show that an exception to the penalty applies see higbee v commissioner t c pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs petitioners self-prepared their federal_income_tax return and nothing in the record suggests that they consulted with a professional adviser in connection therewith nevertheless petitioners contend they had reasonable_cause and acted in good_faith however mr black is an attorney and petitioners have not cited on brief petitioners expressly concede the applicability of the sec_6662 penalty in regard to the underpayment_of_tax remedied by petitioners’ filing of their form 1040x see supra note presumably petitioners also concede such penalty in respect of the dollar_figure distribution from the northwestern policy that is not at issue herein see supra note as petitioners are mute about such matter and there is nothing in the record that might serve to satisfy their continued any case holding that interest on loans made against an insurance_policy is not includible in the gross distribution when the policy is terminated for nonpayment rather the only authorities petitioners cite are code sections and treasury regulations that are inapposite to the case at hand we therefore hold that petitioners do not come within the reasonable_cause exception of sec_6664 nor may they invoke the substantial_authority provision of sec_6662 to reduce the amount of the understatement for penalty computation purposes accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 and d as determined by respondent see sec_1_6664-4 d income_tax regs see also brown v commissioner 2011wl at atwood v commissioner wl at conclusion we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments do not support results contrary to those reached herein continued burden_of_proof as to the underpayment attributable to such distribution the court therefore proceeds on the basis that petitioners challenge the accuracy- related penalty only insofar as it relates to the underpayment_of_tax arising from the inclusion of capitalized_interest upon the termination of the northwestern policy at issue herein to give effect to petitioners’ concessions and our disposition of the disputed issues decision will be entered for respondent presumably respondent will credit petitioners’ payment of dollar_figure against the deficiency to be assessed
